

115 SRES 760 IS: Expressing the sense of the Senate that the atrocities perpetrated by the Government of the People’s Republic of China against Uyghurs, ethnic Kazakhs, Kyrgyz, and members of other Muslim minority groups in the Xinjiang Uyghur Autonomous Region constitutes genocide.
U.S. Senate
2020-10-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 760IN THE SENATE OF THE UNITED STATESOctober 26 (legislative day, October 19), 2020Mr. Cornyn (for himself, Mr. Menendez, Mr. Rubio, Mr. Risch, Mr. Merkley, and Mr. Cardin) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONExpressing the sense of the Senate that the atrocities perpetrated by the Government of the People’s Republic of China against Uyghurs, ethnic Kazakhs, Kyrgyz, and members of other Muslim minority groups in the Xinjiang Uyghur Autonomous Region constitutes genocide.Whereas Article 2 of the 1948 United Nations Convention on the Prevention and Punishment of the Crime of Genocide, which both the United States and the People’s Republic of China have ratified, defines genocide as any of the following acts committed with intent to destroy, in whole or in part, a national, ethnical, racial or religious group, as such: (a) killing members of the group; (b) causing serious bodily or mental harm to members of the group; (c) deliberately inflicting on the group conditions of life, calculated to bring about its physical destruction in whole or in part; (d) imposing measures intended to prevent births within the group; [or] forcibly transferring children of the group to another group.;Whereas the Elie Wiesel Genocide and Atrocities Prevention Act of 2018 (Public Law 115–441) states that it is the policy of the United States to regard the prevention of atrocities as in its national interest;Whereas, since 2017, the Government of the People’s Republic of China has detained an estimated 1,800,000 Turkic Muslims, mostly Uyghurs, ethnic Kazakhs, Kyrgyz, and members of other Muslim minority groups, in internment camps without due process;Whereas detained Uyghurs, ethnic Kazakhs, Kyrgyz, and members of other Muslim minority groups are tortured, coerced to disavow their religious beliefs and cultural practices, compelled to work in forced labor programs, and, in some cases, raped, subjected to involuntary forced abortion, sterilization, and forced organ harvesting;Whereas, as a direct result of the Government of the People’s Republic of China’s targeted and coercive population control campaign against Uyghurs, the birthrate of the Uyghur population in Xinjiang Uyghur Autonomous Region plummeted by 24 percent from 2017 to 2018, with birthrates in the Uyghur majority regions of Hotan and Kashgar decreasing by more than 60 percent from 2015 to 2018;Whereas sterilization rates in Xinjiang grew seven-fold from 2016 to 2018 to more than 60,000 procedures;Whereas, in 2018, 80 percent of all net added IUD placements in China (calculated as placements minus removals) were performed in Xinjiang, despite the fact that the region only makes up 1.8 percent of the nation’s population;Whereas nearly 500,000 Muslim children in Xinjiang have been forcibly separated from their families and subjected to indoctrination and inhumane and degrading treatment in state-run boarding schools; Whereas, since 2017, the Government of the People’s Republic of China has destroyed or damaged approximately 16,000 mosques and over 30 percent of Islamic shrines, cemeteries, and pilgrimage routes across the Xinjiang Uyghur Autonomous Region;Whereas Uyghurs, ethnic Kazakhs, Kyrgyz, and members of other Muslim minority groups in the Xinjiang Uyghur Autonomous Region are subjected to constant, unwarranted, and intrusive mass surveillance through the use of new and emerging technologies, including facial recognition software, artificial intelligence, and genetic testing;Whereas, between 2017 and 2019, an estimated 80,000 Uyghurs, ethnic Kazakhs, Kyrgyz, and members of other Muslim minority groups were forcibly transferred out of Xinjiang Uyghur Autonomous Region to work in factories across China, which raises serious concerns of forced labor being used in global supply chains; andWhereas the policies of the Government of the People’s Republic of China are in contravention of international human rights instruments signed by that government, including—(1)the Universal Declaration of Human Rights and the International Covenant on Civil and Political Rights, which the People’s Republic of China has signed but not yet ratified;(2)the International Covenant on Economic, Social, and Cultural Rights, ratified by the People’s Republic of China in 2001; and(3)the United Nations Protocol to Prevent, Suppress and Punish Trafficking in Persons, Especially Women and Children (Palermo Protocol), to which the People’s Republic of China has been a state party since February 2010: Now, therefore, be itThat the Senate—(1)declares that the atrocities perpetrated by the Government of the People’s Republic of China against Uyghurs, ethnic Kazakhs, Kyrgyz, and members of other Muslim minority groups in the Xinjiang Uyghur Autonomous Region constitute genocide;(2)demands that the Government of the People’s Republic of China immediately—(A)adhere to its commitments under the 1948 United Nations Convention on the Prevention and Punishment of the Crime of Genocide;(B)halt the genocide it is perpetrating against Uyghurs, ethnic Kazakhs, Kyrgyz, and members of other Muslim minority groups in the Xinjiang Uyghur Autonomous Region;(C)release individuals from internment camps, forced labor programs, and state-run boarding schools;(D)reunite families and rebuild or repair mosques; and(E)guarantee freedom of religion, including Islam; (3)urges the Administration to take all appropriate measures, including working with like-minded states and multilateral coalitions, to compel, induce, or otherwise oblige the Government of the People’s Republic of China to immediately take the actions described in subparagraphs (A) through (E) of paragraph (2);(4)urges all national governments and international organizations, including the United Nations and its Office of the Secretary-General, to call the Government of the People’s Republic of China’s atrocity crimes by their rightful name: genocide;(5)urges the Permanent Representative of the United States to the United Nations to take steps to coordinate with other members of the United Nations to enact measures to prevent atrocity crimes by the Government of the People’s Republic of China, and to punish those responsible for these ongoing crimes, including by the collection and preservation of evidence, imposing sanctions against perpetrators, and if necessary, the establishment and operation of appropriate tribunals;(6)urges member states of the United Nations to use their votes to bar the Government of the People’s Republic of China from membership of any United Nations councils or other component overseeing human rights until an independent commission established by the United Nations verifies that the People's Republic of China has returned to adhering to its commitments under the 1948 United Nations Convention on the Prevention and Punishment of the Crime of Genocide; and(7)encourages the United States Government and United States companies to lead global coalitions ensuring businesses are not enabling, supporting, or profiting off the mass surveillance and forced labor, which is a form of human trafficking, of Uyghurs, ethnic Kazakhs, Kyrgyz, and members of other Muslim minority groups in China. 